Title: To John Adams from Jean de Neufville & Fils, 8 February 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourd Sir
Amsterdam the 8th. Feby. 1781

After the late conference yoúr Excellency honourd me with, we should have had the honoúr to answer her most Esteemd favoúr sooner, bútt I am confind to my room, and in want of some information aboút the form of the bonds.
As to the terms Yoúr Excellency pleased to fixe on the Loan, relating to oúr Comission, we can have no objection, we wish chearfully to comply there with; as also, to leave the disposall of the bonds or part of them to Yoúr Excellency or any other Minister here from America, We for oúr Selfs have no predilection for any broker bútt those who may do the greatest service to the Loans.
The brokerage is in generall One half p. Ct. the allowance for the undertakers never fixed bútt I dare say we shall not want to exceed múch there on Yoúr Excellencys expectations; though we have known severall loans in which extravagant premiúms were allowed; and if it may Succeed to oúr wishes and endeavoúrs; we are súre to give yoúr Excellency all possible satisfaction.
With particular regard and veneration we have the honoúr to be Honoúrd sir Yoúr Excellencys most Devoted obedient humble servants.

John de Neufville & Son

